Case 8:19-cv-00086-WFJ-AAS Document 11 Filed 05/03/19 Page 1 of 2 PageID 62



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

JOHN CARLTON,

       Plaintiff,                                   CASE NO.:      8:19-cv-00086-WFJ-AAS

v.

USI SOLUTIONS, INC., and
AACANET, INC.,

      Defendants.
_____________________________/

               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       COMES NOW, Plaintiff, JOHN CARLTON (“Plaintiff”), by and through the

undersigned counsel, and hereby pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) notifies this Court

that Plaintiff’s cause against Defendants, USI SOLUTIONS, INC. `AACANET, INC.,

(collectively “Defendants”), should be dismissed, with prejudice, with each party to bear its own

costs and attorneys’ fees.

       Respectfully submitted this May 3, 2019,

                                                  /s/ Kaelyn Steinkraus
                                                  Kaelyn Steinkraus, Esq.
                                                  Florida Bar No. 125132
                                                  kaelyn@zieglerlawoffice.com

                                                  Michael A. Ziegler, Esq.
                                                  Florida Bar No. 74864
                                                  mike@zieglerlawoffice.com

                                                  Law Office of Michael A. Ziegler, P.L.
                                                  13575 58th Street North, Ste. 129
                                                  Clearwater, FL 33760
                                                  (p) (727) 538-4188
                                                  (f) (727) 362-4778
                                                  Attorneys for Plaintiff
Case 8:19-cv-00086-WFJ-AAS Document 11 Filed 05/03/19 Page 2 of 2 PageID 63




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 03 day of May, 2019, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing
to all counsel of record.

                                             /s/ Kaelyn Steinkraus
                                             Kaelyn Steinkraus, Esq.
                                             Florida Bar No. 125132
